Citation Nr: 0103661	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-21 016	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a seizure disorder.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 RO 
decision which denied service connection for a seizure 
disorder.  The Board remanded the case in April 2000 for 
further development, and the case was returned to the Board 
in January 2001.  


FINDING OF FACT

The veteran's current seizure disorder was not present during 
service and has not been medically linked to service.  


CONCLUSION OF LAW

A seizure disorder was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1973 to 
January 1974.  A review of his service medical records 
reveals that on entrance examination in August 1973, the 
veteran's neurological system was clinically normal.  On the 
accompanying medical history report, the veteran noted a 
history of dizziness and fainting spells.  It was noted that 
he suffered a concussion five years prior and was 
hospitalized for five days.  A December 1973 record notes 
that the veteran passed out.  The diagnostic impression was 
questionable syncope, not determined.  The veteran was seen 
the next day for a dizzy spell.  The diagnosis was 
hyperventilation.  

A private medical record dated in March 1983 reflects that 
the veteran was seen for a neurologic consultation 
complaining of episodes of blackouts of many years duration.  
The veteran reported that his mother told him that he had 
them since birth, but he only remembered having them for the 
past 10 years.  He indicated that he took anti-seizure 
medication for the past 9 years but did not feel that his 
condition was adequately controlled.  He related that 
blackout episodes occurred about once every six weeks.  He 
described the episodes as blacking out of his vision, with a 
loss of consciousness for 3-4 minutes, and followed by a 
sensation of dizziness or his head "swimming" for a short 
amount of time.  No prolonged postictal stupor or somnolence 
was reported.  The veteran said that he had no tongue biting 
or any significant self-injury as a result of the episodes.  
The clinical impression was episodes of loss of consciousness 
of uncertain etiology, syncope versus seizure.  

An April 1983 medical record shows that routine screening 
blood evaluation, electroencephalogram (EEG), and CAT scan 
were essentially normal.  The veteran related that he was 
incapable of driving due to his condition and was concerned 
that an episode at work could cause an injury.  

A March 1986 private medical record reflects that the veteran 
was seen with very frequent episodes of apparent seizure 
activity, with daily episodes heralded by blurring vision and 
followed by outbursts of anger.  No observed motor 
activities, stereotypic activities, or specific aura were 
reported.  It was noted that the veteran continued to take 
anti-seizure medication without a decrease in the frequency 
of the episodes.  The examiner's clinical impression was that 
the episodes may represent temporal lobe seizure phenomena or 
seizures of complex partial symptomatology.  It was noted 
that regardless of the etiology of the episodes, it was clear 
from the frequency, and if his history was valid, that he was 
totally disabled as a result.  

A March 1986 EEG study indicated findings suggestive of 
excess neuronal discharges, right frontal temporal, and 
suggestive of seizures of focal origin.  

On a March 1986 application for disability insurance 
benefits, the veteran indicated that he was disabled due to 
epilepsy and a back condition.  He stated that his seizures 
were not being controlled by medication.  He related that 
seizures occurred 2-3 times per week or more.  

A private neurologist saw the veteran in April 1986 with 
continued complaints of outbursts of rage and alternately 
feeling sleepy or pacing.  The examiner indicated that it was 
hard to be sure if such symptoms were logically attributable 
to seizures of complex partial symptomatology; however, 
recent EEG results suggested that it was logical to treat him 
for such.  

A July 1986 record reflects that the veteran was referred for 
a medical evaluation in connection with the state department 
of social services.  The veteran reported a history of 
chronic seizure disorder and chronic headaches for about 14 
years.  He said that he was involved in a bicycle accident at 
age 12 and sustained a right perietal head injury.  It was 
noted that he was prescribed anti-seizure medication for his 
condition.  Neurological examination was within normal 
limits.  The diagnostic impression included chronic seizure 
disorder and a history of chronic headaches.  

A January 1995 decision by the Social Security Administration 
(SSA) reveals that the veteran's claim for disability 
benefits was denied.  The veteran was not found to be 
disabled since he had the ability to perform past work.  The 
primary diagnosis was lumbar sprain and the secondary 
diagnosis was seizure disorder.  

A December 1989 private medical record shows that the veteran 
reported symptoms of being out of contact with his 
surroundings associated with some kind of automatic behavior.  
It was noted that the veteran was amnesic for the incidents 
and his daughter told him about his behavior during the 
episodes.  His neurologic examination revealed no obvious 
deficit.  

A March 1990 magnetic resonance imaging study (MRI) of the 
brain revealed a single minute periventricular focus in white 
matter lateral to the atrium of the left lateral ventricle.  
It was noted that such could represent an incidental brain 
cyst or old lacunar infarct.  No temporal lobe abnormality 
was identified.  

The veteran was seen in March and November 1990 with 
complaints of continued multiple episodes of apparent complex 
partial seizures, at times falling down and bumping his head.  
It was noted that he remained disabled and could not work or 
drive as a result of his condition.  The examiner continued 
to monitor the levels of his anti-seizure medication.  

Private medical records dated from January 1991 to November 
1991 reflect that the veteran was doing well and experienced 
only a few minor episodes.  

A May 1996 medical record reveals that the veteran reported 
no seizures or side effects.  Neurological examination was 
normal.  The examiner noted that his seizure disorder was 
under good control with his present medication.  

An October 1997 private medical record notes that the veteran 
had been doing reasonably well on anticonvulsant therapy for 
a number of years but had recently reduced his dosage of 
medication.  The veteran reported a return of seizure-like 
symptoms.  

In the June 1998 notice of disagreement, the veteran's 
representative suggested that if the veteran's seizure 
disorder was present before entry into active service that 
such condition was aggravated by service.  It was noted that 
the veteran reported an episode during service of being 
knocked unconscious by a drill instructor and subsequently 
hospitalized with convulsive and seizure-like symptoms.  

A May 1998 VA medical record shows that the veteran reported 
a history of seizure disorder, grand mal, since 1973.  It was 
noted that he had not taken medication for his condition in 4 
months.  He said that his last seizure was one week prior and 
lasted 9 minutes.  The diagnostic impression included history 
of seizure disorder.  

In August 1998, the veteran was admitted to a VA hospital for 
left groin and left testicular pain.  It was noted that the 
veteran had a past medical history of epilepsy.  The 
discharge diagnoses were epididymitis, orchitis, and seizure 
disorder.  

VA medical records dated from October 1998 to February 2000 
note that the veteran was seen with complaints of continued 
seizures.  In November 1999, the veteran noted that he was 
out of his anti-seizure medication.  He said that he was 
having a lot of seizures.  In February 2000, the veteran 
related that he had a seizure 2 days prior and when he came 
to he was in pain.  The diagnosis was seizure disorder.  



II.  Analysis

The veteran claims service connection for a seizure disorder 
which he asserts was incurred or aggravated as a result of 
active military duty.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

On service entrance examination in 1973, the veteran noted a 
history of dizziness and fainting spells.  A pre-service 
history of a seizure disorder was not reported. On entrance 
examination, his neurological system was clinically normal.  
In this regard, it is noted that there is no medical evidence 
demonstrating that the veteran had a seizure disorder prior 
to service, despite the transcription of his self-reported 
history contained in some post-service records to the 
contrary.  Thus, the presumption that the veteran was in 
sound condition when he was accepted for service is not 
rebutted.  38 U.S.C.A. § 1111.  

Service medical records from the veteran's brief period of 
active duty show that he was seen for an episode of dizziness 
and passing out.  Diagnostic impressions included 
questionable syncope and hyperventilation.  The veteran and 
his representative have indicated that he was "knocked 
unconscious" by a drill sergeant and was subsequently 
hospitalized for convulsive and seizure-like symptoms.  
However, service records contain no information regarding 
such an incident and are entirely negative for treatment, 
diagnosis or complaints of a seizure disorder.  In this 
regard, the Board notes that the veteran's lay assertions 
regarding causality of his current seizure disorder do not 
constitute competent evidence to support his claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Several private and VA 
post-service medical records dated almost a decade after 
service, show diagnosis and treatment for a seizure disorder; 
however, the record lacks evidence of a nexus, or link, 
between the condition and his active service.  There are no 
medical opinions contained in any of the veteran's post- 
service medical records relating a seizure disorder to any 
in-service findings or events.  

In the absence of competent medical evidence showing a nexus 
between service and the veteran's current disability, his 
claim of service connection for a seizure disorder must be 
denied.  

Given the circumstances of this case, the Board finds that 
rendering a decision on the claim is permissible, without any 
further assistance to the veteran, because there is no 
reasonable possibility that such assistance would aid him in 
the establishment of service connection for a seizure 
disorder.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

The Board notes that the RO, in the currently appealed March 
1998 decision, denied the claim for service connection for a 
seizure disorder as not well-grounded, while the Board is 
denying these claims "on the merits," in light of the 
recent amendment to 38 U.S.C.A. § 5107, noted above, which 
essentially eliminates the legal requirement to submit a 
well-grounded claim prior to adjudication on the merits.  
That notwithstanding, the Board finds that the RO's actions 
are not prejudicial to the veteran, since, for the reasons 
noted above, the outcome is the same whether the claim is 
considered on the merits or under the now obsolete "well-
grounded" analysis.  Thus, to remand this case to the RO for 
consideration of the now correct legal standard would be 
fruitless and, in light of the above discussion, would not 
result in a determination favorable to the veteran.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for service connection for a seizure disorder must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Service connection for a seizure disorder is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

